DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the second axis and the third axis are radially aligned to each other relative to the first axis” in claim 14,
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2017/0366056 A1) in view of Dajaku (WO 2013131795 A2).
RE claim 1, Tang teaches an electric machine rotor (Figs.1-6) configured to rotate about a first axis (see ¶ 30 for axis of rotor; further see annotated Fig.6 below for axis A1) comprising: a plurality of plates (10, 12, 12, 10) stacked along the first axis (Fig.6), each of the plates defining V- shaped pairs of cavities (112, 212), each V-shaped pair of cavities defining a pole arc angle (102, 202) (see Figs.4A, 4B), each cavity having a permanent magnet pocket (108, 208) and a magnetic field guide chamber (106, 206) extending radially outward from the permanent magnet pocket (108, 208) relative to the first axis, wherein offset angles (104 or 204) are formed between the magnetic field guide chambers and the permanent magnet pockets in each plate, and wherein the plates (10, 12, 12, 10) are stacked such that the permanent magnet pockets (108, 208) between adjacent plates are axially aligned (Fig.5 and ¶ 40) and such that the magnetic field guide chambers (106, 206) between adjacent plates are axially offset (Figs.5, 6); and a plurality of permanent magnets (¶ 28, 29), each permanent magnet extending through a set of permanent magnet pockets (108, 208), wherein each permanent magnet pocket (108, 209) within each set of permanent magnet pockets are axially aligned relative to each other (Figs.5, 6), and wherein each set of permanent magnet pockets (108, 109) includes one permanent magnet pocket (108, 109) from each plate (10, 12).
Tang does not teach said offset angles between the magnetic field guide chambers and the permanent magnet pockets varies within each plate.
Dajaku teaches offset angles (A) (B) between the magnetic field guide chambers and the permanent magnet pockets varies within each plate 2, 3 (see Figs.1, 2 and annotated Fig.3 below). The asymmetrical displacement of the flow barriers in the sub-rotors relative to one another correspondingly results in a relative shift of the location of the minimum reluctance of the sub-rotors. This in turn results in a relative displacement of the torque ripple components generated by the respective sub-rotors. Combining the sub-rotors as proposed, the torque ripple can the partial rotors are mutually compensated and the total torque ripple of the rotor can be significantly reduced, to a cancellation (see translation page 2, 3rd ¶).

[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arc][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    598
    754
    media_image1.png
    Greyscale



	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang by having offset angles between the magnetic field guide chambers and the permanent magnet pockets varies within each plate, as taught by Dajaku, for the same reasons as discussed above.

	RE claim 2/1, as discussed above, Dajaku teaches the offset angles (A, B) between the magnetic field guide chambers (4, 5; 4’, 5’) and the permanent magnet pockets varies within at least one of the V-shaped pairs within each plate.

	RE claim 3/1, as discussed above, Dajaku teaches the offset angles (A, B) between the magnetic field guide chambers (4, 5; 4’, 5’) and the permanent magnet pockets varies between at least a first of the V-shaped pairs and a second of the V-shaped pairs within each plate (2, 3) (Figs.1-3).

	RE claim 4/1, Tang in view of Dajaku has been discussed above. Tang further teaches each of the plates 10, 12 of the plurality of plates (10, 12) has a front surface and a rear surface, and wherein the V-shaped pairs of cavities of each plate form an identical pattern (see Fig.1A for cavities in plate 110 has identical pattern in each plate) that extends axially with respect to the first axis from the front surface to the rear surface (Fig.6).
 
	RE claim 9, Tang teaches an electric machine rotor (Figs.1-6) comprising: a plurality of plates (10, 12, 12, 10) stacked along a first axis (Fig.6), each of the plates defining V- shaped pairs of cavities (112, 212), each V-shaped pair of cavities defining a pole arc angle (102, 202) (see Figs.4), each cavity having a permanent magnet pocket (108, 208) and a magnetic field guide chamber (106, 206) extending radially outward from the permanent magnet pocket (108, 208) relative to the first axis, wherein offset angles (104, 204) between the magnetic field guide chambers and the permanent magnet pockets do not vary within at least one of the V-shaped pairs of cavities within each plate (see Fig.6 for angle are substantially the same), and wherein the plates are stacked such that the permanent magnet pockets (108, 208) between adjacent plates are axially aligned and such that the magnetic field guide chambers (106, 206) between adjacent plates are axially offset (see Fig.6).
	Tang does not teach the offset angles between the magnetic field guide chambers and the permanent magnet pockets vary within at least one of the V-shaped pairs of cavities.
	However, Tang further suggests that offset angle 104, 204 (orientation angle) are result effective variable whose values can be adjusted (see ¶ 40-42 and claims 7, 8). Tang further suggests that the arc angle of pole can be optimized to reduce cogging tor torque ripple to ensure a high level of maximum torque (¶ 25). 
In addition, Dajaku teaches offset angles (A) (B) between the magnetic field guide chambers and the permanent magnet pockets varies within each plate 2, 3 (see Figs.1, 2 and annotated Fig.3 below). The asymmetrical displacement of the flow barriers in the sub-rotors relative to one another correspondingly results in a relative shift of the location of the minimum reluctance of the sub-rotors. This in turn results in a relative displacement of the torque ripple components generated by the respective sub-rotors. Combining the sub-rotors as proposed, the torque ripple can the partial rotors are mutually compensated and the total torque ripple of the rotor can be significantly reduced, to a cancellation (see translation page 2, 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang by having offset angles between the magnetic field guide chambers and the permanent magnet pockets vary within at least one of the V-shaped pairs of cavities, as taught by Dajaku and suggested by Tang, for the same reasons as discussed above.

RE claim 10/9, Tang in view of Dajaku has been discussed above. Tang further teaches each of the plates (10, 12, 12, 10) of the plurality of plates has a front surface and a rear surface, and wherein the V-shaped pairs of cavities of each plate form an identical pattern that extends axially with respect to the first axis from the front surface to the rear surface (Fig.6).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2017/0366056 A1) in view of Dajaku (WO 2013131795 A2) and Ionel (US 20100026128 A1).
RE claim 15, Tang teaches an electric machine rotor (Figs.1-6) comprising: a plurality of plates (10, 12, 12, 10) stacked along a first axis (Fig.6), each of the plates defining V- shaped pairs of cavities (112, 212), each V-shaped pair of cavities defining a pole arc angle (102, 202) (see Fig.4), each cavity having a permanent magnet pocket (108, 208) and a magnetic field guide chamber (106, 206) extending radially outward from the permanent magnet pocket (108, 208) relative to the first axis, and wherein the plates are stacked such that the permanent magnet pockets (108, 208) between adjacent plates are axially aligned and such that the magnetic field guide chambers (106, 206) between adjacent plates are axially offset (Fig.6).

	Tang does not teach:
wherein offset angles between the magnetic field guide chambers and the permanent magnet pockets varies between at least a first and a second of the V-shaped pairs of cavities within each plate,
each plate defines at least two different pole arc angles.

RE (i) above, Tang further suggests that offset angle 104, 204 (orientation angle) are result effective variable whose values can be adjusted (see ¶ 40-42 and claims 7, 8). Tang further suggests that the arc angle of pole can be optimized to reduce cogging tor torque ripple to ensure a high level of maximum torque (¶ 25).
In addition, Dajaku teaches offset angles (A), (B) between the magnetic field guide chambers and the permanent magnet pockets varies between at least a first and a second of the V-shaped pairs of cavities within each plate (see annotated Fig.3 above). The asymmetrical displacement of the flow barriers in the sub-rotors relative to one another correspondingly results in a relative shift of the location of the minimum reluctance of the sub-rotors. This in turn results in a relative displacement of the torque ripple components generated by the respective sub-rotors. Combining the sub-rotors as proposed, the torque ripple can the partial rotors are mutually compensated and the total torque ripple of the rotor can be significantly reduced, to a cancellation (see translation page 2, 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang by having offset angles between the magnetic field guide chambers and the permanent magnet pockets varies between at least a first and a second of the V-shaped pairs of cavities within each plate, as taught by Dajaku, for the same reasons as discussed above.

RE (ii) above, Ionel evidenced that pole arc angles (231, 232, 233, 234) are result effective variable whose value can be adjusted to be different (Fig.2 and ¶ 51) to optimize performance of the machine (¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang in view of Dajaku by having plate defines at least two different pole arc angles, as taught by Ionel, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 16/15, Tang in view of Dajaku and Ionel has been discussed above. Tang further teaches each of the plates (10, 12, 12, 10) of the plurality of plates has a front surface and a rear surface, and wherein the V-shaped pairs of cavities of each plate form an identical pattern that extends axially with respect to the first axis from the front surface to the rear surface (Fig.6).

Allowable Subject Matter
Claims 5-8, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 5/4, the prior-art does not teach, inter alia, a first of the plurality of plates is rotated about a second axis that is perpendicular to the first axis such that the rear surface of the first plate contacts the rear surface of a second plate within the stack.
Claims 6-8 are allowable for their dependency on claim 1.
RE claim 11/10, the prior-art does not teach, inter alia, a first of the plurality of plates is rotated about a second axis that is perpendicular to the first axis such that the rear surface of the first plate contacts the rear surface of a second plate within the stack.
Claims 12-14 are allowable for their dependency on claim 11.

RE claim 17/16, the prior-art does not teach, inter alia, a first of the plurality of plates is rotated about a second axis that is perpendicular to the first axis such that the rear surface of the first plate contacts the rear surface of a second plate within the stack.
Claims 18 and 19 are allowable for their dependency on claim 17.
RE claim 20/15, the prior-art does not teach, inter alia, a first of the plurality of plates is rotated about the first axis such that the first plate contacts is offset one or more mechanical pole pitches from an adjacent plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834